UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7881


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

MICHAEL MONROE GROOMS,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:09-cr-01174-CMC-1)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan M. Milling, MILLING LAW FIRM, LLC, Columbia, South
Carolina, for Appellant. William N. Nettles, United States
Attorney, Nathan S. Williams, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   Monroe   Grooms    appeals    the    district    court’s

order denying his petition for a writ of error coram nobis.                 We

have     reviewed   the   record   and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Grooms, No. 3:09-cr-01174-CMC-1 (D.S.C.

filed Oct. 23 & entered Oct. 24, 2013).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                    2